Exhibit EMPLOYEE LEASE AND PROFESSIONAL SERVICES AGREEMENT THIS AGREEMENT is made this first day of January, 2007 ("Effective Date") by and between Ministry Partners Investment Corporation, a California corporation, ("MPIC") and Evangelical Christian Credit Union, a state-chartered credit union, (“ECCU”) with reference to the following: Recitals A.MPIC was organized as a credit union service organization (CUSO) and provides liquidity financing and mortgage origination financing solutions to credit unions, through the sale of securities and debt instruments to both individuals and institutional investors in an effort to provide mortgage loans to the Evangelical Christian community for the acquisition and improvement of properties and facilities of churches, Christian schools and educational institutions, ministries and church-related organizations. B.MPIC has agreed to lease certain professional employer services from ECCU and has requested that ECCU provide risk management, human resource services, payroll and employee tax compliance services and certain administrative services to MPIC.MPIC will retain responsibility for managing and operating its mortgage financing, business operations and CUSO services. NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions and other good and valuable consideration set forth below, the parties agree as follows: 1.Term of Agreement.Unless sooner terminated as provided in Section 14 below, the term of this Agreement shall commence upon the Effective Date and shall end on December31, 2007.The Agreement may be extended for an additional one year term upon the mutual written agreement of the parties hereto and may be annually renewed thereafter provided that the parties enter into a written agreement to extend the Agreement. 2.Leased Employees.ECCU shall provide leased employees to MPIC as listed on the attached Exhibit A (which Exhibit may be modified from time to time by mutual agreement of the parties hereto) and such other staff (all collectively referred to as “Assigned Employees” herein) as may be mutually agreed to by ECCU and MPIC.As a result of the relationship formed by this Agreement, MPIC and ECCU will both be employers, and will share employer duties and responsibilities as co-employers of the Assigned Employees as set forth in this Agreement.The term “Assigned Employees” refers to those individuals whom are listed in Exhibit A hereto, are added to the payroll of ECCU and, in fact, are paid through ECCU by mutual agreement of the parties hereto and assigned to MPIC in accordance with the terms of this Agreement. All Assigned Employees shall perform services on a full-time basis, and the services to be performed shall include, but not be limited to, that which is listed on Exhibit A.While ECCU will retain the Assigned Employees on its payroll and benefit plans, the Assigned Employees shall be under the exclusive control and supervision of MPIC and its Board of Directors, which shall have the ability to terminate any Assigned Employee at any time with or without cause, with respect to MPIC, in which case the Assigned Employee shall cease to be assigned by ECCU to MPIC; provided, however thatAssigned Employees shall be subject to the policies and procedures of ECCU unless MPIC shall have adopted a separate policy or procedure in lieu of the ECCU policy which such policies and procedures are subject to ECCU’s approval. 1 3.Responsibilities of ECCU. a. Payroll. Pursuant to Section 6 of this Agreement, ECCU shall prepare and distribute payroll checks to Assigned Employees, make the appropriate payroll deductions, file the appropriate reports and make payments to proper government authorities for all applicable federal, state, and local payroll taxes, Social Security tax, and federal and state unemployment insurance taxes for the Assigned Employees.ECCU shall maintain necessary records and comply with all reporting procedures and will be solely responsible for paying the salary, overtime, fees, bonuses, commissions, paid-time-off, and any other compensation of the Assigned Employees, paying and withholding all payroll taxes (federal and income tax, FICA, etc.), and making other withholdings in connection with the salaries and benefits of Assigned Employees, either voluntary or as required by law, and MPIC will have no obligations in this regard. b. Workers’ Compensation. 1. ECCU shall secure workers’ compensation coverage in such amounts as is required by applicable law for Assigned Employees.This workers’ compensation coverage shall remain in effect until this Agreement is terminated by either party. 2. ECCU retains the right to review workers’ compensation classification codes (“Class Codes”) as to all Assigned Employees, and ECCU shall have the right to re-classify Assigned Workers in its discretion to the appropriate Class Codes if necessary to comply with the guidelines set forth by the National Council on Compensation Insurance (NCCI) or applicable state regulatory agency, and MPIC agrees to pay all additional premiums and costs (prospective and retroactive) resulting from any such changes.Assigned Employees shall perform job functions only in approved Class Codes.MPIC understands and agrees that prior written approval must be obtained from ECCU and/or ECCU workers’ compensation carrier before MPIC may change an Assigned Employee’s Class Code, and Class Codes not used as of the effective date of this Agreement, or add a worksite location not covered by this Agreement. 3. ECCU reserves a right of direction and control over management of safety, risk, and hazard control at the worksite or sites affecting any Assigned Employees, including: the right to conduct safety inspections of MPIC premises; responsibility for the promulgation and administration of employment and safety policies; and responsibility for the management of workers' compensation claims, claims filings, and related procedures. However, MPIC acknowledges that ECCU is not liable or responsible for the maintenance of MPIC's premises or property, as well as any injuries or damages occurring as a result of the condition of MPIC's premises or property, and MPIC agrees to indemnify ECCU for any such injuries or damages. 2 c. Employee Benefits. 1. ECCU Benefit Plans.ECCU shall provide and/or administer the benefit programs (the “ECCUPlans”) which shall be the same ECCU Plans provided to the employees of ECCU as may be adopted from time to time by ECCU.An Assigned Employee's available coverage and eligibility to participate in a given plan shall be governed by and subject to the terms and conditions of the ECCU Plans and the policies and procedures of ECCU. ECCUreserves the right to change, delete or substitute one or more benefit plans it provides, or to increase premium payments, as applicable, paid by Assigned Employees, in its sole discretion. With respect to ECCU Plans, ECCU shall provide advance notice of any changes or premium increases as required by law or ECCU’s policies. 2. MPIC Benefit Plans.MPIC reserves the right to adopt one or more employee welfare plans, fringe benefit plans, pension plans, and reserves the right to adopt, modify or terminate any employee benefit programs or plans (the "MPIC Plans") it adopts, subject to ECCU’s approval of such MPIC Plans. MPIC agrees and acknowledges that ECCUis not adopting the MPIC Plans, nor is ECCUresponsible for the administration of the MPIC Plans. MPIC further acknowledges and agrees that unless specifically stated herein, MPIC shall remain responsible for compliance with all federal and state laws, including, but not limited to, COBRA and HIPAA, regarding the MPIC Plans. MPIC agrees to indemnify unconditionally and hold ECCU harmless for any damages, cost, fines, and penalties incurred byECCU relating in any way to the MPIC Plans or contributions made to such plans. 3. COBRA.ECCU shall be responsible for COBRA administration for all eligible Assigned Employees enrolled in one of the ECCU Plans; however, MPIC agrees that it has the responsibility to notify ECCU timely (within two business days) of the occurrence of any Qualifying Event (as defined in section 4980 of the Internal Revenue Code) that could give rise to coverage under COBRA, including, but not limited to, termination of an Assigned Employee, or re-classification of an Assigned Employee to less than full-time status.MPIC warrants that, at all times, the employees listed on Exhibit A were and remain eligible for COBRA coverage in accordance with federal law, and further warrants that none of the Assigned Employees were covered under a health plan offered or sponsored by any company or entity other than ECCU at the time that he/she first became eligible for COBRA benefits. 3 4.Human Resources. a. Assigned Employees.MPIC expressly agrees and understands that no employee shall become employed by ECCU, covered by ECCU workers’ compensation insurance or benefit plan, or issued a payroll check unless the individual has, prior to commencing work for ECCU, completed an ECCU employment application, W-4 withholding form, ECCU employee acknowledgement forms, and form I-9 (the “Employment Forms”), and complied with all other pre-employment policies and procedures as may be implemented by ECCU from time to time, in its sole discretion, all of which must be delivered to ECCU and meet ECCU’s satisfaction before the employee commences employment.Any individual who fails to satisfactorily comply with ECCU’s practices including completing the employment forms shall not be an Assigned Employee under this Agreement.MPIC agrees to select, screen and approve all Assigned Employees prior to ECCU providing standard employment forms and commencing the employment process.Until all of the Employment Forms are completed fully and correctly, and delivered to ECCU and the employment process is completed to ECCU’s satisfaction, ECCU shall not be considered an employer of an Assigned Employee for any purpose.MPIC further agrees that ECCU shall not be an employer of an Assigned Employee for any purpose, including wages, for any period of time that MPIC failed to pay in full all payroll and fees due under this Agreement. b. Personnel Policies.Assigned Employees shall be subject to the policies and procedures of ECCU as adopted by ECCU for its employees, except to the extent that ECCU and MPIC have agreed on different policies and procedures. As requested by MPIC, ECCU will reasonably work with MPIC to develop and maintain personnel policies and procedures applicable at MPIC's work site(s), including, but not limited to, an Employee Handbook; however, MPICmaintains a right to issue its own employment policies covering Assigned Employees, subject to ECCU’s approval. MPICshall comply with all applicable local, state and federal laws, ordinances, and regulations with respect to its performance under this Agreement. c. Employee Notification.MPIC shall notify, in writing, all Assigned Employees of the inception and termination of this Agreement.MPIC shall also immediately upon termination of this Agreement notify all employees of the termination of this Agreement and inform them that the Assigned Employees are (i) no longer employed by ECCU as a co-employer and are solely employed by MPIC, (ii) no longer covered by ECCU workers’ compensation insurance policy, and if applicable, any ECCU health insurance policy and ECCU Plans.MPIC acknowledges that ECCU is relying on MPIC to notify Assigned Employees as required herein immediately upon termination of this Service Agreement.It is MPIC’s sole responsibility to secure workers’ compensation insurance after receiving notice of termination of this Agreement from ECCU and to assume and perform the duties ECCU has performed with respect to the Assigned Employees and MPIC shall indemnify, defend and hold harmless ECCU for its failure to do so as provided in Section 16. 4 d. Duty to Inform.MPIC shall immediately inform ECCU of all formal and informal complaints, allegations, or incidents of any Assigned Employee or supervisor misconduct or workplace safety violations, regardless of the source, including, but not limited to, allegations of sexual harassment, discrimination, OSHA violations, or threats of violence, regardless of the source.MPIC shall provide complete and accurate disclosure of all circumstances surrounding such matters.Failure to comply with the terms of this paragraph shall be a material breach of the Agreement. e. Compliance with Laws.Although ECCU has agreed to assist MPIC in complying with all applicable employment laws affecting MPIC’s business, and shall be available to provide human resource advice, MPIC is not relieved of any obligations imposed on employers under federal, state or local laws, and MPIC shall continue to be responsible for complying with all laws affecting the operation of its business, work place, and the Assigned Employees and MPIC shall indemnify, defend and hold harmless ECCU for its failure to do so as provided inSection 16. 5.MPIC Responsibilities. a. Direction and Control.MPIC shall retain sufficient direction and control over the workplace as is necessary to conduct MPIC’s business operations and without which MPIC would be unable to conduct its business, discharge any fiduciary or legal responsibility that it may have, or comply with any applicable licensing, regulatory, or statutory requirement.Such authority reserved by MPIC shall include the right to accept or cancel the assignment of any Assigned Employee.Additionally, MPIC shall have sole and exclusive control over the day-to-day job duties of all Assigned Employees and ECCU shall have no responsibilities with regard to the Assigned Employees’ performance of such day-to-day job duties. ECCU shall have no control over the Work Site at which or from which, Assigned Employees perform their services (the “Work Site”).MPIC agrees that ECCU shall not be vicariously liable for the actions or inactionof any Assigned Employee.Control over the Work Site is solely and exclusively assigned to MPIC.MPIC expressly absolves ECCU of control over the day-to-day job duties of the Assigned Employees and over the Work Site.ECCU does not assume any responsibility for and makes no assurances, warranties, or guarantees as to the ability or competence of any Assigned Employee.Although MPIC may, pursuant to this Agreement, delegate to ECCU the task of performing or arranging for, background checks of Assigned Employees, MPIC is solely responsible for complying with all requirements for background checks of the Assigned Employees imposed by applicable law. 5 MPIC shall make any and all strategic, operational, and all other business related decisions regarding MPIC’s business.MPIC shall have sole and exclusive responsibility and liability for goods and services provided by MPIC, and for the errors and omissions of the Assigned Employees including, without limitation, the procurement of and payment for errors and omissions insurance, directors and officers liability coverage, general liability insurance, business auto liability insurance and all bond coverage in amounts agreed upon by MPIC and ECCU.Such decisions and related outcomes shall exclusively be the responsibility of MPIC and ECCU shall bear no responsibility or liability for any actions or inaction by MPIC or by any Assigned Employee. b. Payroll.At the end of each pay period, by the date specified by ECCU, MPIC shall obtain and provide to ECCU all records of actual time worked by each Assigned Employee.By submitting such information to ECCU, MPIC warrants and agrees that the information is accurate and that such information, as well as the status of the Assigned Employees as either exempt or nonexempt, is in compliance with the requirements of the Fair Labor Standards Act, other laws administered by the U.S. Department of Labor’s Wage and Hour Division, and any applicable state law. MPIC shall provide to ECCU, if requested, in a timely manner certain information about its Assigned Employees as necessary for ECCU to perform the payroll and administrative services.Information to be provided regarding Assigned Employees shall include (i) wage rates or salary information and all forms of compensation; (ii) employee benefit elections; (iii) life insurance elections; (iv) information related to before-and after-tax salary or wage reductions and deductions; (v) personal bank account information for the sole purpose of making direct deposits of compensation to the Assigned Employee’s account if so elected by the Assigned Employee; (vi) federal, state, and local income tax withholding and related information; (vii) paid-time-off information; (viii) social security numbers; (ix) employment service date information; (x) birth date information; (xi) employee contributions to ECCU sponsored retirement and benefit plans; and (xii) such other related information as ECCU may, from time to time, request in furtherance of performing its payroll and administrative services responsibilities. 6 Because ECCU does not have any responsibility or opportunity to manage and direct the day-to-day activities of the Assigned Employees, MPIC acknowledges that ECCU makes no assurances, representations, warranties, or guarantee as to the ability, competence or qualifications of any Assigned Employee and that ECCU shall have no liability for the actions of any Assigned Employees.MPIC shall be solely responsible for incorrect, improper or fraudulent records of hours worked and for improper classification of Assigned Employees.MPIC agrees that it is solely responsible for reporting compensation and associated taxes arising from any equity-based compensation plan adopted by MPIC, including, but not limited to stock bonus plans, stock options plans, and stock purchase plans. c. No Other Compensation.MPIC also represents and warrants that all wages (including bonuses) paid to any Assigned Employee are to be paid through ECCU and that any such Assigned Employees will receive no additional wages in any form from MPIC, or one of its affiliates or subsidiaries.MPIC agrees that all Assigned Employees will be paid, in any form, from the assets of MPIC, or one of its affiliates or subsidiaries.MPIC agrees that all Assigned Employees will be paid at least the minimum hourly wage or minimum salary, as applicable, required under federal and state law. MPICagrees it will be solely responsible for damages of any nature arising out of MPIC’s failure to report to ECCU the payment to an Assigned Employee of any remuneration for services rendered for MPIC.In addition, ECCU shall not be considered to be an employer of any individual for whom required payroll information is not supplied during any payroll period (“Non-payroll Employee”).MPIC assumes the sole and full responsibility for workers’ compensation claims, benefit claims (including but not limited to, health insurance claims and pension claims), tax obligations, employment discrimination claims, general liability claims, third-party claims, and any and all other obligations, damages, suits, or claims arising from or relating in any way to a Non-payroll Employee, whether paid in whole or in part by MPIC, as an employee, independent contractor, or in any other capacity. 6.Payment For Services. a. Services Rendered.During the term of this Agreement, MPIC agrees to take all actions necessary to authorize ECCU to draw checks, drafts or electronic funds transfer transactions upon a corporate checking account established by MPIC at a financial institution mutually agreeable to the parties to meet the payroll requirements for Assigned Employees and to pay the fee obligations ECCU incurs for services rendered by ECCU under this Agreement.MPIC agrees to deliver payment for such services or authorize the release of such funds to pay for services rendered by ECCU under this Agreement within ten (10) days of invoice date.Any unpaid balance will be subject to a periodic charge of one percent per calendar month until paid in full.ECCU reserves the right to terminate this Agreement at any time if full payment is not made when due.Should MPIC require additional administrative services from ECCU that are not included in this Agreement, the fee for any such additional services shall be negotiated and paid separately. 7 b. Fee Adjustment.The fees for services provided by ECCU are subject to adjustment by ECCU based upon changes in local, state and federal employment law, changes in insurance requirements or costs, costs attributed to MPIC or to Assigned Employees assigned to MPIC, changes in MPIC’s payroll or changes in costs incurred by ECCU in providing such services under this Agreement.Where possible, ECCU agrees to provide MPIC with at least a thirty (30) day advance written notice of a fee adjustment; provided, however, that (i) the fee adjustment shall take effect as of the effective date of any cost increase to ECCU and (ii) regardless of advance notice, MPIC agrees that it shall be liable for all fee increases pursuant to this Section 6(b). Within thirty (30) days of the effectiveness of a fee increase, MPIC shall be entitled to terminate this Agreement upon written notice to ECCU such termination to be effective thirty (30) days from the date of such termination notice. c. Change in Scope of Services.If during the term of this Agreement, MPIC’s need for administrative services hereunder is increased or reduced by a significant change in the scope of MPIC’s business or operations, as a result of dispositions or otherwise, MPIC may request, and ECCU may provide, an appropriate change in the level of services provided hereunder and such parties shall in good faith redetermine the fee payable for such services for the remainder of the term of this Agreement on the basis of the change in level of such administrative services. 7.Other Services.ECCU will also provide other administrative and support services not provided by the Assigned Employees (“Other
